Mr. Justice Gabbert
delivered the opinion of the court.
The two questions to be determined in this case, are:
First. Which was the regular convention of the party, which incidentally includes a consideration of the regularity of the proceedings terminating 'in the removal of chairman Fleming and the appointment of chairman Eddy.
Second. Did the recognition by the state convention of the Fleming delegation conclusively settle the question as to which was the regular convention in Arapahoe county?
1. Mr. Fleming was appointed chairman of the county central committee by that body, and although the executive committee may not have had power or authority to remove. him as- such chairman, the central committee, having the power to appoint was vested with authority to remove its appointees, and this governing body of the party having subsequently ratified the action of the executive committee in making such removal, and appointing chairman Eddy, in his stead, the latter, by virtue of this action became the authorized chairman of the central committee, and empowered to perform the duties usually devolving upon the recognized head of such organizations.
*428At the time when the central committee met at the call' of chairman Eddy, and directed a call for primaries for the purpose of choosing delegates to the county convention, the one called by chairman Fleming had not been held, and the committee, duly convened, had the power and authority to rescind or revoke its previous action in regard to matters which had not been consummated; so that the convention heldinpursu- ' anee of the action of the Eddy faction should be held to be the regular one of the party for the county of Arapahoe, and the persons nominated at this convention adjudged entitled to appear upon the official ballot under the name and emblem of the party, in accordance with the judgment of the district court in this respect, unless the second proposition presented for consideration is conclusive of the question as to which was the regular convention of the party for this county.
2. The convention which met at Colorado Springs, which the Fleming delegation attended, convened for the purpose of making nominations for state officers. The question as to whether the delegation selected by the Eddy faction, or the one selected by the Fleming, was the delegation chosen by the lawful authorities of the party for the county, was not before it, nor determined, because the Eddy delegation did not claim to be entitled to seats in this convention, and merely because the Fleming delegation was admitted to this convention, without contest, in no manner settles or adjudicates the question as to which was the regular convention of the party for this county, which assembled for the purpose of nominating a county ticket.
To what extent a convention of a party for a particular district is a law unto itself, and the result of its action depend upon whether or not it was called in pursuance of the legally constituted authorities of the party for that district, without respect to the action of the state or other convention, recognizing any particular faction of the party, when a contest between factions is heard and determined by such convention, it is hot deemed necessary to pass upon. This case is distinguishable from In re Redmond, 25 N. Y. Supp. 381, and Cain v. *429Page, 42 S. W. Rep. 336, authorities cited by counsel for petitioner, in support of their position that the recognition by the Broad state convention of the Fleming delegation precludes the court from further inquiry on this subject. In the former case, the question as to which was the regular convention of the party for a specific district less than the state had been determined by the state convention of the party in a contest between rival delegations of different factions for this district, and for that reason, it was held that by such proceedings the party for the state had determined for itself which faction represented the party in that district.
In the latter case there appears to be a special statute by which the governing authority in the county or district in which a convention may be held for the nomination of candidates, is constituted a tribunal to hear and determine contests over such nominations, and a contest between rival candidates having been determined by this body and in the state convention of the party, the question as to whether or not the committee or governing authority which had determined the contest was the legal one of the party for the district in which it acted, having been directly presented and settled by the state convention in the affirmative, it was held that this action on the part of the state convention was conclusive of the question as to which was the regular committee for the district, and the judgment of such committee on the contest before it, therefore, final.
As above stated, no such question is presented in this case for our determination. There has not, in our opinion, been any adjudication by any authority or governing body of the party, in any manner determining which was the regular convention or who were the regularly constituted authorities of the party for the county of Arapahoe, nor does the judgment of this court, in the case of Whipple v. Broad, supra, under the circumstances affect the question as to which faction of the party for this county was the one called and held in pursuance of the legally constituted authorities of the party for that district. Without determining the question, directly, *430because it is not presented, it may be said that a convention of a party for one district has no authority to determine questions of the character here presented, so as to control nominations by a convention for public officers in another; there is no statute granting such right, nor is our attention called to any rules or regulations of the party under which such power or authority might be exercised. When the regularity of the proceedings of rival conventions making nominations is called in question, the courts should determine that question without respect to the action of any other convention of the same party, which included territory greater than the district in which such nominations were made. To hold otherwise would, in effect, result in delegating to conventions' the power to make nominations for public offices in a given district not authorized under the call so to do, to the exclusion of the •convention of the party for that district called for that particular purpose. In re Cowie, 11 N. Y. Supp. 838.
There is no provision of the election law which authorizes the preparation of the official ballot in such manner as to permit state and county tickets to be voted separately, each as a whole, under the same or distinctive names and emblems.
The judgment of the district court, in holding that the •convention held in pursuance of the Eddy call was the legal •one of the party for the county of Arapahoe, is affirmed; but its judgment directing that the nominees of that convention appear upon the official ballot so that the state and county tickets may be voted separately, is set aside, and the cause remanded, with directions to sustain the ruling of the respondent.

Modified and remanded.